346 S.W.2d 115 (1961)
CITY OF AUSTIN, Petitioner,
v.
Clyde Weber CROOKS, Respondent.
No. A-8308.
Supreme Court of Texas.
May 10, 1961.
Doren R. Eskew, City Atty., C.J. Taylor, Jr., and Thomas R. Hunter, Asst. City Attys., Austin, for petitioner.
Taylor & Tyler, Austin, for respondent.
*116 PER CURIAM.
This is a Workmen's Compensation suit brought against the City of Austin (self-insured) wherein the respondent, Crooks, was found to be totally and permanently disabled and awarded judgment for the sum of $35 per week for 401 weeks. The Court of Civil Appeals has affirmed. 343 S.W.2d 272.
This decision is directly in conflict with the holding in Western Casualty & Surety Co. v. Young et al., Tex.Civ.App., 339 S.W.2d 277, with respect to the amount of weekly compensation awarded since the Beaumont court held that the maximum benefit payable under the Workmen's Compensation Statute, Vernon's Ann.Civ.St. art. 8306 et seq., as it relates to cities and city employees is $25.00 per week. We refused the application for writ of error in that case. In all other respects we agree with the result reached in this case.
We therefore reverse the judgment of the Court of Civil Appeals. Rule 483, Texas Rules of Civil Procedure; Thompson v. Gibbs, 150 Tex. 315, 240 S.W.2d 287. The case is remanded to the trial court for the entry of a judgment consistent with this opinion.